Citation Nr: 1141710	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-27 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a left knee injury with dislocated cartilage before February 8, 2010, and a rating higher than 10 percent from June 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1944 to February 1945.  

The current appeal arises from the Veteran's claim received in December 2008 for a compensable rating for a left knee disability.  This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a 10 percent rating for the service-connected left knee disability.  A notice of disagreement was received in July 2009, a statement of the case was issued in May 2010, and a substantive appeal was timely received in June 2010.  In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

On February 8, 2010, the Veteran underwent left knee arthroscopy, partial medial meniscectomy and chondroplasty of medial femoral condyle, patella.  A rating decision in June 2010 assigned the Veteran a temporary evaluation of 100 percent because of treatment for a service-connected condition requiring convalescence from February 8, 2010 and a 10 percent evaluation from June 1, 2010.

In June 2010 and in September 2011, the Veteran raised the issue of clear and unmistakable error with the rating decision in October 1951 which reduced the rating for his service-connected left knee disability from 20 percent to 0 percent.  In February 2011 and in September 2011, the Veteran raised the issues of service connection for a shoulder disability, right hip disability and right knee disability secondary to the left knee disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a rating higher that 10 percent from June 1, 2010 for the service-connected left knee disability is remanded in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 8, 2010, residuals of a left knee injury with dislocated cartilage were at most manifested by flexion to 110 degrees and extension at 0 degrees with pain and pain following repetitive use; there is no recurrent subluxation or lateral instability or additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  


CONCLUSION OF LAW

Prior to February 8, 2010, the criteria for a rating higher than 10 percent for residuals of left knee injury with dislocated cartilage have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in January 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in July 2009 and the Board finds the examination is adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Legal Criteria

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current rating decision on appeal has evaluated the Veteran's left knee under Diagnostic Code 5260.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5003, degenerative changes established by X- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of heft knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  Stedman's Medical Dictionary, 296 (27th ed., 2000).  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Evidence and Analysis

The pertinent evidence consists of private medical records and a VA examination in July 2009.  Private medical records show that in October 2007, the Veteran underwent a left knee arthroscopy and partial medial meniscectomy.  The records show that from January 2008 to December 2008, there was full extension and flexion at most was limited to 120.  The medial collateral and lateral collateral ligament were stable.  Arthritis was noted and the Veteran complained of pain.  In July 2008, the records indicated that a MRI showed questionable medial meniscal tear and some degenerative joint disease.  In December 2008, the Veteran complained that he had problems climbing up and down stairs.  

The Veteran was afforded a VA examination in July 2009.  The examiner indicated that the claims folder was reviewed and range of motion was measured with a goniometer at least three times.  The Veteran complained of pain, stiffness, occasional giving way sensation and discomfort climbing up and down stairs.  Physical examination shows collateral and cruciate ligaments were intact.  Lachman's sign was negative.  There was some tenderness over the medial femoral condylar ridge and patellar tendon.  The examiner indicated that there was no true instability in the left knee.  Range of motion was 0 degrees of extension to 125 degrees of flexion and an additional 5 degrees of flexion could be passively carried out with some discomfort.  As for the criteria under DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner noted there was some pain on range of motion of the left knee.  There was no weakness or instability.  The examiner noted that some fatigability may result with walking distances with flares brought on by repetitious activities causing the Veteran to lose another 10 to 15 degrees of flexion.  

Based on the evidence of record, throughout the appeal period prior to February 8, 2010, flexion at most was limited to 110 degrees and extension to 0 degrees with pain and pain following repetitive use; there was no recurrent subluxation or lateral instability or additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  

As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, extension at maximum was 0 degrees with pain and with pain following repetitive motion.  As the criterion for a 10 percent rating for extension is extension limited to 10 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 10 degrees.  There are no additional limitations to range of motion due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the Veteran has complained of instability, a separate rating based on instability under Diagnostic Code 5257 is not warranted as there is no objective evidence of either slight recurrent subluxation or slight instability based on private medical records in 2008 and the VA examination in July 2009.  

As the Veteran does not meet the zero percent criteria for flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of a separate ratings under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

As there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, symptomatic removed semilunar cartilage, or tibia and fibula involvement, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable

For the above reasons, the  preponderance of the evidence is against the claim for a rating higher than 10 percent for residuals of a left knee injury with dislocated cartilage before February 8, 2010 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

The Veteran has submitted lay evidence regarding the effect his left knee disability had on his employability in the past.  In statements received in January 2009 and in March 2010, the Veteran's former employers related the Veteran had problems working as a maintenance worker and gardener due to his left knee.  In a statement received in February 2010 and during the RO hearing in March 2010, the Veteran's brother indicated that he Veteran was unable to work in his auto repair shop due to knee pain.  In June 2010, the Veteran indicated that in the past his left knee prevented him from working for the fire department as he was unable to climb ladders.  

On VA examination in July 2009, the examiner indicated the Veteran was retired and managed a garden and small greenhouse.  He was of the opinion that the internal derangement of the left knee with patellar tendinosis has mild to moderate effects on activities of daily living and employability.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to February 8, 2010, the criteria for a rating higher than 10 percent for residuals of left knee injury with dislocated cartilage have not been met.



REMAND

On February 8, 2010, the Veteran underwent left knee arthroscopy, partial medial meniscectomy and chondroplasty of medial femoral condyle, patella of the left knee.  A rating decision in June 2010 assigned the Veteran a temporary evaluation of 100 percent, due to treatment of a service-connected condition requiring convalescence from February 8, 2010, and a 10 percent evaluation from June 1, 2010 contingent upon a VA examination.  In February 2011, the Veteran's representative noted that such an examination has not been scheduled.  

During a RO hearing in March 2010, the Veteran complained of painful range of motion, locking, weakness and instability in his left knee.  He testified that he used a cane because of instability.  He stated that he occasionally used a short brace and his left knee worsened since his last examination in July 2009.  The Veteran's representative contended that a 20 percent rating under Diagnostic Code 5258 was warranted.  

Private medical records in March 2010, indicate that the Veteran did not have any ligamentous instability of the left knee, however meniscal tearing and arthritis have resulted in some defacto instability in terms of gait.  X-rays indicate some moderate degenerative disease of the left knee.  In April 2010, the records show pain with active range of motion of 16 to 53 degrees and active-assistive range of motion of 7 to 75 degrees.  

In February 2011, the Veteran stated that he had difficulty climbing stairs and had an electric chair installed.  During the Board hearing in September 2011, the Veteran testified that he used a cane all the time, his knee gave out six weeks earlier causing him to fall down the stairs and injure his shoulder.  He complained of numbness, weakness, clicking, popping and constant pain in his left knee.  The Veteran requested a separate rating for instability of the left knee under Diagnostic Code 5257.  

Under 38 C.F.R. § 4.30, a total rating based on convalescence will be followed by appropriate schedular evaluations; however, when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  In the instant case, the evidence suggests that since the Veteran's left knee surgery in February 2008, he has complained of various symptoms to include instability, numbness, weakness, clicking, popping and constant pain in his left knee.  Private records in March 2010 show defacto instability in the left knee.  Therefore under the duty to assist a VA examination is warranted to determine the level of severity of the left knee disability subsequent to the convalescence period ending on May 31, 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the Veteran a VA examination to determine the current level of severity of the service-connected left knee disability.  

The examiner is asked to describe the range of motion of the left knee in degrees of flexion and extension using a goniometer and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use.  Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  

The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability which is slight, moderate or severe.  The examiner should indicate whether there is effusion, determine if the knee locks and if so the frequency of the locking.  The examiner should comment on whether there is ankylosis with full extension or in slight flexion between 0 and 10 degrees.  

The examiner is asked to comment on whether there is neurological impairment, and if so the nerve which is affected and the degree of the neurological impairment due to the service-connected left knee disability, which should be identified and characterized as mild, moderate or severe.  

The claims folder should be made available to the examiner for review. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


